—In an action to recover damages for personal injuries, in which the plaintiff moved for leave to serve a late notice of claim against the Town of Hempstead pursuant to General Municipal Law § 50-e (5), the plaintiff appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated February 3, 1993, which denied the motion.
Ordered that the order is affirmed, with costs.
Although the court placed undue emphasis upon the absence of a nexus between the plaintiff’s infancy and the delay in serving a notice of claim (see, Matter of Kurz v New York City Health & Hosps. Corp., 174 AD2d 671), we nevertheless find that, under the circumstances, the court providently exercised its discretion in denying the plaintiff’s application. Balletta, J. P., Miller, Pizzuto and Altman, JJ., concur.